PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
ww.uspto.gov


In re Application of 
Alkarram, Saleh
Application No. 16/366,445
Filed: 27 Mar 2019
For: CORNER SUPPORT ASSEMBLY FOR METAL FRAMED DOORS AND METHOD OF ASSEMBLAGE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 C.F.R. § 1.137(a), filed October 20, 2021, to revive the above-identified application.

The petition is DISMISSED as moot.

A subsequent petition to revive was filed October 20, 2021 and auto-granted on the same day, October 20, 2021.  Accordingly, this petition is hereby dismissed as moot.

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309.  
 

/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET